ANTOON, Judge.
Jeffrey Solana appeals the parties’ final dissolution judgment contending that the trial court erred in denying his motion to disqualify the trial judge. We affirm because the motion to disqualify did not specifically allege the facts and reasons relied on to show the grounds for disqualification required by rule 2.160(c) of the Florida Rules of Judicial Administration.
The motion for disqualification alleged that the trial judge “was the original sentencing judge for which [Jeffrey Solana] has filed a writ of habeas corpus in the United States District Court. The judge has also refused to let [Solana] be heard in another ease *415violating [Ms] ... constitutional rights.” The trial court properly concluded that these allegations were legally insufficient to require disqualification because allegations concerning prior adverse rulings made by the trial judge alone do not constitute a sufficient basis for disqualification. See Rives v. Logan, 611 So.2d 599, 600 (Fla. 2d DCA 1993). Accordingly, we affirm.
AFFIRMED.
GRIFFIN, C.J., and GOSHORN, J., concur.